Exhibit 10.4

THIRD AMENDMENT TO THE PUT AND CALL AGREEMENT

This Third Amendment to the Put and Call Agreement (“Amendment”) is made this
20th day of August, 2012 by and among KMVN, LLC (“Operating”), KMVN License, LLC
(“Licensee” and together with Operating, “Emmis”), Grupo Radio Centro LA, LLC
(“GRC”), solely for the purpose of guaranteeing the obligations of GRC, Grupo
Radio Centro, S.A.B. de C.V. (“Guarantor”), 93.9 Holdings, Inc. (“93.9
Holdings”) and 93.9 License, LLC (“93.9 LicenseCo” and together with 93.9
Holdings, the “93.9 Entities”). Capitalized terms used herein and not defined
have the respective meanings set forth in the Put and Call Agreement (defined
below).

Recitals

A. Emmis, the 93.9 Entities (as assignees of GRC) and Guarantor are parties to
the Put and Call Agreement dated April 3, 2009 and amended in each of April 12,
2012 and July 20, 2012 (as amended, the “Put and Call Agreement”).

B. Pursuant to the first amendment to the Put and Call Agreement dated April 12,
2012 (the “First Amendment”), GRC exercised its Call effective as of the date of
the First Amendment, designated the 93.9 Entities as Qualified Designees for all
purposes of the Put and Call Agreement and in connection therewith, assigned its
rights and obligations under the Put and Call Agreement to the 93.9 Entities in
the manner provided therein.

C. Pursuant to Section 3 of the First Amendment, the parties agreed to the
automatic rescission of both (i) the amendments to the Put and Call Agreement
and (ii) the exercise of the Call, if the Closing did not occur on or before the
Target Date.

D. Pursuant to the second amendment to the Put and Call Agreement dated July 20,
2012, the parties extended the Target Date to August 8, 2012.

E. The parties now desire to further amend the Put and Call Agreement and
further extend the Target Date as set forth herein.

Agreement

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein, and subject to and on the terms and conditions set forth
herein, the parties hereto agree as follows:

 

I. Amendments.

A. Target Date. Section 3 of the First Amendment shall be amended and restated
in its entirety to read as follows:

“3. Rescission of Call. The parties acknowledge and agree that, in connection
with the Call exercised by GRC pursuant to Section 2 above, if Closing does not
occur on or before August 23, 2012 (the “Target Date”), then the Call exercised
by GRC pursuant to Section 2 and the amendments set forth in Section 1 hereof
and the terms of Section 2 hereof



--------------------------------------------------------------------------------

shall be deemed to be automatically rescinded in their entirety and shall be
deemed null and void without need for further action and thereafter the parties
shall be restored for all purposes to their positions had this Amendment not
been entered into and the Call had not been exercised by GRC.”

 

II. Miscellaneous.

A. No Other Changes. Except as expressly set forth herein, the Put and Call
Agreement, as amended, has not been amended or modified and remains in full
force and effect. Without limiting the foregoing, Guarantor hereby acknowledges
and agrees that its obligations set forth in Section 12.12 of the Put and Call
Agreement remain in effect with respect to the Put and Call Agreement as amended
and assigned and assumed. The construction and performance of this Amendment
shall be governed by the laws of the State of California without giving effect
to the choice of law provisions thereof. Venue for any suit to enforce this
Amendment shall be in the appropriate state or federal court in Los Angeles,
California. This Amendment may be executed in separate counterparts, each of
which will be deemed an original and all of which together will constitute one
and the same Amendment. Each of the parties hereto shall take, or cause to be
taken, all actions and do, or cause to be done, all things reasonably necessary
to consummate and make effective the transactions contemplated by this
Amendment.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THIRD AMENDMENT TO PUT AND CALL AGREEMENT

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

 

EMMIS:     KMVN, LLC     By: Emmis Operating Company, its Manager     By:  

/s/ J. Scott Enright

    Name:   J. Scott Enright     Title:   Executive Vice President and General
Counsel     KMVN LICENSE, LLC     By: KMVN, LLC, its Manager     By: Emmis
Operating Company, its Manager     By:  

/s/ J. Scott Enright

    Name:   J. Scott Enright     Title:   Executive Vice President and General
Counsel 93.9 LICENSECO:     93.9 LICENSE, LLC     By: 93.9 Holdings Inc., its
Manager     By:  

/s/ Francisco Aguirre Cranz

    Name:   Francisco Aguirre Cranz     Title:   President 93.9 HOLDINGS:    
93.9 HOLDINGS, INC.     By:  

/s/ Francisco Aguirre Cranz

    Name:   Francisco Aguirre Cranz     Title:   President GRC:     GRUPO RADIO
CENTRO LA, LLC     By:  

/s/ Carlos Aguirre Gomez

    Name:   Carlos Aguirre Gomez     Title:   Chief Executive Officer



--------------------------------------------------------------------------------

GUARANTOR:     GRUPO RADIO CENTRO, S.A.B de C.V.     By:  

/s/ Carlos Aguirre Gomez

    Name:   Carlos Aguirre Gomez     Title:   Chief Executive Officer